VAN GRAAFEILAND, Circuit Judge,
concurring:
Because I agree with most of what Judge Altimari has written, I am reluctant to add to the Jamdyce v. Jamdyce aspect of this much overtried case by filing a third appellate opinion. However, I have a few thoughts concerning this matter which I believe should be expressed.
At the outset, I must express a reservation concerning my colleague’s blanket statement that sexual harassment of women constitutes disparate treatment because of gender. There is a widespread public misconception that only women are entitled to freedom from sexual harassment. This is not so. Women are entitled to no more equal protection under the Constitution than are men. According to a May 21, 1993 article in the New York Times, EEOC records show that in 1992, 968 sexual harassment claims were filed by men. Moreover, harassment is harassment regardless of whether it is caused by a member of the same or opposite sex. I therefore would be more comfortable treating harassment as a violation of Title VII based on hostile work environment rather than section 1983. However, it is not my prerogative to overrule established precedent, and I therefore agree that the case must be returned to the district court for further proceedings. The several paragraphs that follow are intended to unravel somewhat the legal skein we now return to the busy district judge.
At the outset, I believe we can state now that the district court should not be required to resume jurisdiction of the state claims. Plaintiffs’ 171-paragraph amended complaint contained nine causes of action, only the first two of which alleged federal wrongs, i.e., Title VII and section 1983. The remaining counts all involved state claims and'requested, among other things, a declaration that the defendants’ acts violated state statutory and common law, together with injunctive relief in favor of Jeannette Saulpaugh and others similarly situated and a specific injunction prohibiting the making of false statements regarding Jeannette Saulpaugh’s employment. The district court dismissed the state claims without prejudice on the ground that they would “substantially predominate in terms of proof, the scope of issues raised and comprehensiveness of the remedy sought.”
Plaintiffs promptly turned to the state courts with a 117-paragraph complaint in which they repeated the claims that the district court had dismissed. New York Supreme Court Justice Robert Wagner summarized the contents of the state complaint as follows:
In this action the plaintiffs allege nine causes of action which are, (1) Human Rights Law violations, (2) breach of employment contract, (3) libel and slander, (4) intentional infliction of mental distress, (5) prima facie tort, (6) loss of consortium, (7) violations of the New York Civil Service Law, local Civil Service Commission rules, (8) violation of the New York State Constitution, and (9) [improperly designated 10] violation of Monroe Community Hospital disciplinary rules.
Justice Wagner then granted the defense motion to dismiss the claims for breach of contract, libel and slander, emotional distress, prima facie tort, violation of the New York State Constitution, and violation of the Hospital’s disciplinary rules. No appeal was taken from these dismissals.
Justice Wagner converted the claim for violation of the New York Civil Service Law and the Monroe County Civil Service Commission rules into an Article 78 proceeding under New York law. Thereafter, New York ■ Supreme Court Justice Harold Galloway granted plaintiffs’ motion for partial sum>-mary judgment based on a violation of Monroe County Civil Service Commission Rule XVI, which provides that a probationary employee such as Saulpaugh is entitled to a minimum eight-week probationary term. On the basis of this determination, Justice Galloway held that Saulpaugh was entitled to be reinstated for a period of five weeks, i.e., the equivalent of the remainder of her eight-week probationary period that followed her discharge. Upon appeal, the Appellate Division Fourth Department held that, because a probationary employee was entitled to only a two-week minimum notice of termination, Saulpaugh was entitled to be reinstated for *149only two weeks. 148 A.D.2d 928, 539 N.Y.S.2d 165 (4th Dep’t 1989). The state courts did not rule on Saulpaugh’s federal constitutional claims. They did, however, rale on Saulpaugh’s state claims. As to the latter, appellants have had their day in court.
I believe that the district court did not abuse its discretion in declining to exercise pendant jurisdiction over the state claims. See United Mine Workers v. Gibbs, 383 U.S. 715, 726, 86 S.Ct. 1130, 1139, 16 L.Ed.2d 218 (1966); Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 348-50, 108 S.Ct. 614, 617-19, 98 L.Ed.2d 720 (1988); Owen Equipment and Erection Co. v. Kroger, 437 U.S. 365, 373, 98 S.Ct. 2396, 2402, 57 L.Ed.2d 274 (1978); Gentile v. Wallen, 562 F.2d 193, 198 (2d Cir.1977). Assuming only for the sake of argument that there was an abuse of discretion, appellants have spent three years in litigating their state court claims and should not now be permitted to relitigate them in federal court. It goes without saying that, if appellants had been more successful in their state court litigation, they would oppose any claim that the district court abused its discretion in refusing to exercise pendant jurisdiction.
I believe that Saulpaugh’s claim of a violation of her liberty interest, based upon hearsay testimony concerning statements allegedly made to the Hurlbut Nursing Home, see, supra, at 143 — 44, also can be disposed of now. On this point, I am enlightened by that portion of Saulpaugh’s cause of action for alleged libel and slander, which is the state equivalent of her federal liberty interest claim. Exhibit F, attached to and made a part of plaintiffs’ state complaint, is an “EMPLOYEE REFERENCE INQUIRY” from Hurlbut Nursing Home, dated October 5, 1984 and directed to Monroe County Hospital. The INQUIRY, which stated that Jeannette Saulpaugh “has applied to us for a position,” contained numerous blank squares in which the Hospital “as a former employer” was requested to check its response to various inquiries concerning Saulpaugh’s work as an employee. The only block that the Hospital checked dealt with “Absenteeism,” the response to which could be “High,” “Average,” or “Low.” The Hospital checked the blank labeled “Average.” The third cause of action in the state complaint alleges in part that the defendants:
maliciously spoke and published of and concerning plaintiff Jeannette Saulpaugh, the following false and defamatory words:
A written employment reference falsely stating that plaintiff Jeannette Saul-paugh’s attendance had only been average. A copy is attached as Exhibit F.
The words published by the defendants were published with the intent to injure plaintiff Jeannette Saulpaugh in her profession, reputation and standing in the community. The words were and are wholly false.
I quote this allegation not to demonstrate its speciousness, but to demonstrate that, as of October 5, 1984, one week after Saul-paugh’s employment was terminated, Hurl-but Nursing Home still considered her an applicant for employment and was seeking information from the Hospital as a “former employer.” Accepting as true Saulpaugh’s hearsay testimony that Rosemond orally expressed to Hurlbut his dissatisfaction with her work, such statement could not be considered a constitutional violation of her liberty interest. See Paul v. Davis, 424 U.S. 693, 709, 96 S.Ct. 1155, 1164, 47 L.Ed.2d 405 (1976); Neu v. Corcoran, 869 F.2d 662, 667 (2d Cir.), cert. denied, 493 U.S. 816, 110 S.Ct. 66, 107 L.Ed.2d 33 (1989); Board of Regents v. Roth, 408 U.S. 564, 573, 92 S.Ct. 2701, 2707, 33 L.Ed.2d 548 (1972).
Finally, although I agree with my colleagues that the district court should give further consideration to the amount of the award for prejudgment interest, I want to make clear my belief that interest should not be awarded for those substantial periods of delay caused by the plaintiffs themselves. See Gibbs v. Hawaiian Eugenia Corp., 966 F.2d 101, 109 (2d Cir.1992); Cotter v. Eastern Conference of Teamsters Retirement Plan, 898 F.2d 424, 429 (4th Cir.1990). In this respect, the following finding of the district court is most significant:
This action has been pending since 1985 and for a period of five years virtually no action took place. It was not until October 28, 1991, when this Court issued an Order *150to Show Cause why the ease should not be dismissed for failure to prosecute, that this ease eventually developed momentum.
The court added a footnote to the effect that plaintiffs’ attorney spent 4.4 hours on the case in 1987, 5.9 hours in 1988, 2.3 hours in 1989, 27 minutes'in 1990, and 11.9 hours in 1991.
I do not believe my colleagues intend that plaintiffs should be awarded prejudgment interest for this period of time. If they do, I respectfully disagree.